DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 7, 9-15, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wood (US 2018/0164854).
Regarding independent claim 1, Wood teaches a method for manufacturing a display module (Fig. 3) that is variable from a first state (Fig. 3, Element 330), which is unfolded, to a second state (Fig. 3, Element 310), which is folded with respect to a folding axis, the method comprising folding the display module into a third state (Fig. 3, Element 340) that is different from the second state; and performing a first heat treatment on the display module in the third state at a first temperature (¶s [0040]-[0041]).
Regarding claim 4, Wood teaches cooling the display module at a second temperature (¶s [0045]-[0047]).
Regarding claim 7, Wood teaches performing a second heat treatment on the display module at a third temperature (¶s [0045]-[0047]).
Regarding claim 9, Wood teaches a folding area of the display module having a first radius of curvature in the second state; the folding area of the display module having a second radius of curvature in the third state; and the first radius of curvature is equal to or greater than the second radius of curvature (Fig. 3).
Regarding claim 10, Wood teaches fixing the display module, wherein the fixing of the display module comprises an arrangement process of providing the display module in the third state between a first fixing part and a second fixing part that is spaced apart from the first fixing part while facing the same; a first fixing process of fixing the first fixing part and the display module by using a first adhesive part; and a second fixing process of fixing the second fixing part and the display module by using a second adhesive part (Fig. 3).
Regarding claim 11, Wood teaches the display module comprising a first display surface folded with respect to the folding axis, and a second display surface and a third display surface, which are spaced apart from each other with the first display surface therebetween; and each of the first adhesive part and the second adhesive part is attached to the first display surface (Fig. 3).
Regarding claim 12, Wood teaches each of the first fixing part and the second fixing part being transparent (¶ [0032]).
Regarding claim 13, Wood teaches the display module comprising a first display surface folded with respect to the folding axis, and a second display surface and a third display surface, which are spaced apart from each other with the first display surface therebetween; in the second state, the display module is folded so that each of the second display surface and the third display surface faces the inside; and in the third state, the display module is folded so that each of the second display surface and the third display surface faces the outside (Fig. 3).
Regarding independent claim 14, Wood teaches a method for manufacturing a display device that is variable from a first state (Fig. 3, Element 330), which is unfolded, to a second state (Fig. 3, Element 310), which is folded with respect to a folding axis, the method comprising forming a display module; and aging the display module that is folded into a third state different from the second state (¶s [0045]-[0047]).
Regarding claim 15, Wood teaches the aging of the display module comprising performing a first heat treatment on the display module at a first temperature; and performing a second heat treatment on the display module at a second temperature after the performing of the first heat treatment (¶s [0045]-[0047]).
Regarding claim 19, Wood teaches the display module comprising a first display surface folded with respect to the folding axis, and a second display surface and a third display surface, which are spaced apart from each other with the first display surface therebetween; in the second state, the display module is folded so that each of the second display surface and the third display surface faces the inside; and in the third state, the display module is folded so that each of the second display surface and the third display surface faces the outside (Fig. 3).
Regarding claim 20, Wood teaches a folding area of the display module having a first radius of curvature in the second state; the folding area of the display module having a second radius of curvature in the third state; and the first radius of curvature is equal to or greater than the second radius of curvature (Fig. 3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 5-6, 8, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Wood (US 2018/0164854).
Regarding claim 2, Wood teaches the limitations of independent claim 1 discussed earlier but fails to exemplify the first temperature being equal to or greater than about 50°C and equal to or less than about 100°C.
However, Wood discloses that the temperature may be dynamically selected according to recovery time defined by a user (¶ [0045]).
Therefore, it would have been an obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the method of Wood with a step of performing a second heat treatment at a second temperature being equal to or greater than about 50°C and equal to or less than about 100°C, since where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimal or workable ranges by routine experimentation (MPEP § 2144.05(II)(A)).
Regarding claim 3, Wood teaches the limitations of independent claim 1 discussed earlier but fails to exemplify the performing of the first heat treatment occurring during a time period equal to or greater than about 30 minutes and equal to or less than about 60 minutes.
However, Wood discloses that the heat treatment occurs during a calculated length of time based on the time duration in which the display is in a particular position (¶ [0045]).
Therefore, it would have been an obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the method of Wood with a step of performing of the first heat treatment during a time period equal to or greater than about 30 minutes and equal to or less than about 60 minutes, since where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimal or workable ranges by routine experimentation (MPEP § 2144.05(II)(A)).
Regarding claim 5, Wood teaches the limitations of claim 4 discussed earlier but fails to exemplify the second temperature being equal to or less than about -20°C.
However, Wood discloses that the temperature may be dynamically selected according to recovery time defined by a user (¶ [0045]).
Therefore, it would have been an obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the method of Wood with a step of performing a first heat treatment at a first temperature being equal to or less than about -20°C, since where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimal or workable ranges by routine experimentation (MPEP § 2144.05(II)(A)).
Regarding claim 6, Wood teaches the limitations of claim 5 discussed earlier but fails to exemplify the cooling of the display module at the second temperature being performed during a time period equal to or greater than about 10 minutes and equal to or less than about 15 minutes.
However, Wood discloses that the heat treatment occurs during a calculated length of time based on the time duration in which the display is in a particular position (¶ [0045]).
Therefore, it would have been an obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the method of Wood with a step of performing of the cooling of the display module at the second temperature during a time period equal to or greater than about 10 minutes and equal to or less than about 15 minutes, since where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimal or workable ranges by routine experimentation (MPEP § 2144.05(II)(A)).
Regarding claim 8, Wood teaches the limitations of claim 7 discussed earlier but fails to exemplify the third temperature being equal to or greater than about 20°C and equal to or less than about 50°C.
However, Wood discloses that the temperature may be dynamically selected according to recovery time defined by a user (¶ [0045]).
Therefore, it would have been an obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the method of Wood with a step of performing a third heat treatment at a third temperature being equal to or greater than about 20°C and equal to or less than about 50°C, since where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimal or workable ranges by routine experimentation (MPEP § 2144.05(II)(A)).
Regarding claim 16, Wood teaches the limitations of claim 15 discussed earlier but fails to exemplify the first temperature being equal to or greater than about 50°C and equal to or less than about 100°C, and the second temperature being equal to or greater than about 20°C and equal to or less than about 50°C.
However, Wood discloses that the temperature may be dynamically selected according to recovery time defined by a user (¶ [0045]).
Therefore, it would have been an obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the method of Wood with the first temperature being equal to or greater than about 50°C and equal to or less than about 100°C, and the second temperature being equal to or greater than about 20°C and equal to or less than about 50°C, since where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimal or workable ranges by routine experimentation (MPEP § 2144.05(II)(A)).
Regarding claim 17, Wood teaches the limitations of claim 15 discussed earlier but fails to exemplify the performing of the first heat treatment occurring during a time period equal to or greater than about 30 minutes and equal to or less than about 60 minutes.
However, Wood discloses that the heat treatment occurs during a calculated length of time based on the time duration in which the display is in a particular position (¶ [0045]).
Therefore, it would have been an obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the method of Wood with a step of performing of the first heat treatment during a time period equal to or greater than about 30 minutes and equal to or less than about 60 minutes, since where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimal or workable ranges by routine experimentation (MPEP § 2144.05(II)(A)).
Regarding claim 18, Wood teaches the limitations of claim 15 discussed earlier but fails to exemplify the aging of the display module further comprising cooling the display module at a temperature equal to or less than about -20°C between the performing of the first heat treatment and the performing of the second heat treatment.
However, Wood discloses that the temperature may be dynamically selected according to recovery time defined by a user (¶ [0045]).
Therefore, it would have been an obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the method of Wood with the aging of the display module further comprising cooling the display module at a temperature equal to or less than about -20°C between the performing of the first heat treatment and the performing of the second heat treatment, since where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimal or workable ranges by routine experimentation (MPEP § 2144.05(II)(A)).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wu (US 2020/0245501) teaches a film-like heat dissipation member for a bendable display apparatus.  Yokote (US 2011/0310312) teaches a television apparatus with an exothermic component and a heat transfer mechanism.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Quarterman whose telephone number is (571)272-2461. The examiner can normally be reached Monday-Thursday, 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on (571) 270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kevin Quarterman/Primary Examiner, Art Unit 2879                                                                                                                                                                                                        3 June 2022